Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the rce filed on 02/22/2022.  Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-14, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200099891 to Valli in view of Van Wie et al. (US 2016/0342303).

Regarding independent claims 1, Valli et al. teach:

1.    A system enabling ad hoc virtual communications between user graphical representations, comprising: one or more cloud server computers comprising at least one processor and memory storing data and instructions implementing a virtual environment (Valli, FIGS. 6-8, 21;  [0064] telepresence systems … mobility to include users' ability to move around and to move and orient renderings of their locally captured spaces with respect to other participants. [0073]-[0076] cloud servers, display tools 604, 606, 608, 610, system diagram 700, processor 730; [0080]; [0175] memory 2230/2232 … include a processor operative to perform instructions stored in a non-transitory computer-readable medium);

wherein the virtual environment is configured to open an ad hoc communication channel responsive to at least one user graphical representation approaching another user graphical representation in the virtual environment (Valli, FIGS. 6-8, 21; [0051]-[0054] 3D virtual worlds; [0063]-[0066] real-time captured depth sensor data (color plus depth) may be bigger than video feeds from a video camera; [0070]-[0078] FIG. 5A shows view lines of cameras 504, 506, 508, 510, 512, 514, 516, 518 for capturing a user 502. Individual viewpoints are formed by capturing each user by an omni-camera setup (which captures views of a user from all directions around a user) and providing the views from respective directions. FIG. 5B is a schematic perspective view illustrating an example square capture environment 550 with 8 cameras according to some embodiments ... virtual conference environment; camera capture setup defines the position of each local user. For some systems, a user is able to move together with the captured scene inside a tessellated virtual geometry; [0073] FIG. 6 is a system diagram illustrating an example set of interfaces for representing users in a virtual geometry according to some embodiments. FIG. 6 shows a system 600 for creating a virtual geometry for user interaction. Systems and methods disclosed herein may be implemented as a decentralized application where tools to manage a virtual constellation (or geometry) with user representations 602 may be implemented in cloud servers, and user capture and display tools 604, 606, 608, 610 may be implemented at each local site, with each user site connected to the cloud via a network; [0076] a reconstruction and perspective processor 730 combines received calibrated sets of depth and texture into a 3D reconstruction of the local space in real world scale, specifies an origin for the local space either by a rule or by user interaction, specifies an orientation for the local space either by a rule (e.g., compass North) or by user interaction, and sets the local coordinate system using the derived/given origin and orientation, and the real-world scale.  The background around the local user may be removed and made transparent; [0090] Appearing in their virtual spatial positions, users are able to virtually visit and directionally view (up to 360°) participating sites. Conferencing supports a virtual cocktail party-type of interaction over network. Unlike people in a real-life cocktail party, participants are brought virtually to a space, as illustrated in FIG. 8. [0091]-[0094]; [0147]; [0103]-[0104];[0152]-[0154]; [0161] communications system 100 may enable multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth. For example, the communications systems 100 may employ one or more channel access methods;  [0185]-[0186]; examiner notes explicit teaching of a virtual conference environment and real time (i.e., live) camera capture and channel access methods).
wherein the opening of the ad hoc communication channel is performed based on distance (there may be a practical maximum distance (radius) around each participant, after which those users further away are not connected or shown (similar to situations in the real world)) ([0128]), position, and orientation between the at least one user graphical representation and the other user graphical representation approached by the at least one user graphical representation (If users focus on some of the remote participants, they may focus on respective audio sources.  A system may detect user focus from a users facial direction, and use the detected user focus for controlling other video and/or audio sources.  This method may be used, for example, to support two party side talks during group conversations) ([0140]).

Valli does not explicitly disclose wherein the ad hoc communication channel is a private communication channel and is performed based on privacy settings.

However, Van Wie discloses wherein the ad hoc communication channel is a private communication channel and is performed based on privacy settings ([0110]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Valli. One would have been motivated to do so in order to improve method for securely interfacing with virtual communication environments.

Regarding dependent claim 2, Valli et al. teach:

2.    The system of claim 1, wherein opening the ad hoc communication channel is performed based on distance, position and orientation between the user graphical representations, or current availability status, privacy settings, or status configuration for the ad hoc communications, or a combination thereof (Valli, FIGS. 6-8, 21; [0051]-[0054] 3D virtual worlds; [0063]-[0066] real-time captured depth sensor data (color plus depth) may be bigger than video feeds from a video camera; cameras 504, 506, 508, 510, 512, 514, 516, 518 for capturing a user 502. Individual viewpoints are formed by capturing each user by an omni-camera setup (which captures views of a user from all directions around a user) and providing the views from respective directions. FIG. 5B is a schematic perspective view illustrating an example square capture environment 550 with 8 cameras according to some embodiments ... virtual conference environment; [0072] A camera capture setup defines the position of each local user. For some systems, a user is able to move together with the captured scene inside a tessellated virtual geometry; [0073] FIG. 6 is a system diagram illustrating an example set of interfaces for representing users in a virtual geometry according to some embodiments. FIG. 6 shows a system 600 for creating a virtual geometry for user interaction. Systems and methods disclosed herein may be implemented as a decentralized application where tools to manage a virtual constellation (or geometry) with user representations 602 may be implemented in cloud servers, and user capture and display tools 604, 606, 608, 610 may be implemented at each local site, with each user site connected to the cloud via a network; [0076] a reconstruction and perspective processor 730 combines received calibrated sets of depth and texture into a 3D reconstruction of the local space in real world scale, specifies an origin for the local space either by a rule or by user interaction, specifies an orientation for the local space either by a rule (e.g., compass North) or by user interaction, and sets the local coordinate system using the derived/given origin and orientation, and the real-world scale.  The background around the local user may be removed and made transparent;  [0090] Appearing in their virtual spatial positions, users are able to virtually visit and directionally view (up to 360°) participating sites. Conferencing supports a virtual cocktail party-type of interaction over network. Unlike people in a real-life cocktail party, participants are brought virtually to a space, as illustrated in FIG. 8. [0091]-[0094]; [0147]; [0103]-[0104]; [0137] Spatial 2D resolution may be reduced approximately proportionally to the inverse of the squared distance (without angular resolution or perceived accuracy being changed). Users located beyond a practical maximum distance (or radius) may not be shown or connected to a local user; [0152]-[0154]; [0161] communications system 100 may enable multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth. For example, the communications systems 100 may employ one or more channel access methods;  [0185]-[0186]; examiner notes explicit teaching of a virtual conference environment and real time (i.e., live) camera capture and, e.g., whether or not user is shown may be deemed current availability/status as being, e.g., within the practical distance).

Regarding dependent claim 3, Valli et al. teach:

3.    The system of claim 1, wherein the ad hoc conversation is performed at a place within the virtual environment where both user graphical representations are located. (Valli, FIGS. 6-8, 21; [0051]-[0054] 3D virtual worlds; [0063]-[0066] real-time captured depth sensor data (color plus depth) may be bigger than video feeds from a video camera; [0070]-[0078] FIG. 5A shows view lines of cameras 504, 506, 508, 510, 512, 514, 516, 518 for capturing a user 502. Individual viewpoints are formed by capturing each user by an omni-camera setup (which captures views of a user from all directions around a user) and providing the views from respective directions. FIG. 5B is a schematic perspective view illustrating an example square capture environment 550 with 8 cameras according to some embodiments ... virtual conference environment; [0072] A camera capture setup defines the position of each local user. For some systems, a user is able to move together with the captured scene inside a tessellated virtual geometry; [0073] FIG. 6 is a system diagram illustrating an example set of interfaces for representing users in a virtual geometry according to some embodiments. FIG. 6 shows a system 600 for creating a virtual geometry for user interaction. Systems and methods disclosed herein may be implemented as a decentralized application where tools to manage a virtual constellation (or geometry) with user representations 602 may be implemented in cloud servers, and user capture and display tools 604, 606, 608, 610 may be implemented at each local site, with each user site connected to the cloud via a network.; [0076] a reconstruction and perspective processor 730 combines received calibrated sets of depth and texture into a 3D reconstruction of the local space in real world scale; [0090] Appearing in their virtual spatial positions, users are able to virtually visit and directionally view (up to 360°) participating sites. Conferencing supports a virtual cocktail party-type of interaction over network. Unlike people in a real-life cocktail party, participants are brought virtually to a space, as illustrated in FIG. 8. [0091]-[0094]; [0137] Spatial 2D resolution may be reduced approximately proportionally to the inverse of the squared distance (without angular resolution or perceived accuracy being changed). Users located beyond a practical maximum distance (or radius) may not be shown or connected to a local user; [0147]; [0103]-[0104];[0152]-[0154]; [0161] communications system 100 may enable multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth. For example, the communications systems 100 may employ one or more channel access methods;  [0185]-[0186]; examiner notes explicit teaching of a virtual conference environment and real time (i.e., live) camera capture and explicit teaching of displaying participants within a practical minim distance/radius connected to a local user).

Regarding dependent claim 4, Valli et al. teach:

4.    The system of claim 1, wherein the ad hoc conversation is performed using a current viewing perspective in the virtual environment. (Valli, FIGS. 6-8, 21; [0051]-[0054] 3D virtual worlds; [0063]-[0066] real-time captured depth sensor data (color plus depth) may be bigger than video feeds from a video camera; [0070]-[0078] FIG. 5A shows view lines of cameras 504, 506, 508, 510, 512, 514, 516, 518 for capturing a user 502. Individual viewpoints are formed by capturing each user by an omni-camera setup (which captures views of a user from all directions around a user) and providing the views from respective directions. FIG. 5B is a schematic perspective view illustrating an example square capture environment 550 with 8 cameras according to some embodiments ... virtual conference environment; [0072] A camera capture setup defines the position of each local user. For some systems, a user is able to move together with the captured scene inside a tessellated virtual geometry; [0073] FIG. 6 is a system diagram illustrating an example set of interfaces for representing users in a virtual geometry according to some embodiments. FIG. 6 shows a system 600 for creating a virtual geometry for user interaction. Systems and methods disclosed herein may be implemented as a decentralized application where tools to manage a virtual constellation (or geometry) with user representations 602 may be implemented in cloud servers, and user capture and display tools 604, 606, 608, 610 may be implemented at each local site, with each user site connected to the cloud via a network.; [0076] a reconstruction and perspective processor 730 combines received calibrated sets of depth and texture into a 3D reconstruction of the local space in real world scale; [0090] Appearing in their virtual spatial positions, users are able to virtually visit and directionally view (up to 360°) participating sites. Conferencing supports a virtual cocktail party-type of interaction over network. Unlike people in a real-life cocktail party, participants are brought virtually to a space, as illustrated in FIG. 8. [0091]-[0094]; [0147]; [0103]-[0104];[0152]-[0137], [0154]; [0161]; [0185]-[0186]; examiner notes explicit teaching of a virtual conference environment and real time (i.e., live) camera capture and ‘visual visit’ in virtual conference environment).

Regarding dependent claim 5, Valli et al. teach:

5.    The system of claim 1, wherein the ad hoc conversation enables an optional change of viewing perspective, location, or a combination thereof within the same or another connected virtual environment where the ad hoc conversation takes place. (Valli, FIGS. 6-8, 21; [0051]-[0054] 3D virtual worlds; [0063]-[0066] real-time captured depth sensor data (color plus depth) may be bigger than video feeds from a video camera; [0070]-[0078] FIG. 5A shows view lines of cameras 504, 506, 508, 510, 512, 514, 516, 518 for capturing a user 502. Individual viewpoints are formed by capturing each user by an omni-camera setup (which captures views of a user from all directions around a user) and providing the views from respective directions. FIG. 5B is a schematic perspective view illustrating an example square capture environment 550 with 8 cameras according to some embodiments ... virtual conference environment; [0072] A camera capture setup defines the position of each local user. For some systems, a creating a virtual geometry for user interaction. Systems and methods disclosed herein may be implemented as a decentralized application where tools to manage a virtual constellation (or geometry) with user representations 602 may be implemented in cloud servers, and user capture and display tools 604, 606, 608, 610 may be implemented at each local site, with each user site connected to the cloud via a network.; [0076] a reconstruction and perspective processor 730 combines received calibrated sets of depth and texture into a 3D reconstruction of the local space in real world scale; [0090] Appearing in their virtual spatial positions, users are able to virtually visit and directionally view (up to 360°) participating sites. Conferencing supports a virtual cocktail party-type of interaction over network. Unlike people in a real-life cocktail party, participants are brought virtually to a space, as illustrated in FIG. 8. [0091]-[0094]; [0137],[0147]; [0103]-[0104];[0152]-[0154]; [0161] communications system 100 may enable multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth. For example, the communications systems 100 may employ one or more channel access methods;  [0185]-[0186]; examiner notes explicit teaching of a virtual conference environment and channel access methods and tools for managing virtual constellation geometry with an ability to provide views from respective directions).

Regarding dependent claim 7, Valli et al. teach:

7.    The system of claim 1, wherein the ad hoc conversation comprises sending and receiving real-time audio and video. (Valli, FIGS. 6-8, 21; [0010] audio signal from a first user; [0051]-[0054] 3D virtual worlds; [0063]-[0066] real-time captured depth sensor data (color plus depth) may be bigger than video feeds from a video camera; [0070]-[0079] FIG. 5A shows view lines of cameras 504, 506, 508, 510, 512, 514, 516, 518 for capturing a user 502. Individual viewpoints are formed by capturing each user by an omni-camera setup (which captures views of a user from all directions around a user) and providing the views from respective directions. FIG. 5B is a schematic perspective view illustrating an example square capture environment 550 with 8 cameras according to some embodiments ... virtual conference environment; 360° panorama video (as well as spatial audio). A display (which may be AR/VR glasses) 722 displays spatially-oriented viewpoints to a chosen space with other users and displays menus and data 752 for user interaction and application control. [0072] A camera capture setup defines the position of each local user. For some systems, a user is able to move together with the captured scene inside a tessellated virtual geometry; [0073] FIG. 6 is a system diagram illustrating an example set of interfaces for representing users in a virtual geometry according to some embodiments. FIG. 6 shows a system 600 for creating a virtual geometry for user interaction. Systems and methods disclosed herein may be implemented as a decentralized application where tools to manage a virtual constellation (or geometry) with user representations 602 may be implemented in cloud servers, and user capture and display tools 604, 606, 608, 610 may be implemented at each local site, with each user site connected to the cloud via a network; [0076] a reconstruction and perspective processor 730 combines received calibrated sets of depth and texture into a 3D reconstruction of the local space in real world scale; [0090] Appearing in their virtual spatial positions, users are able to virtually visit and directionally view (up to 360°) participating sites. Conferencing supports a virtual cocktail party-type of interaction over network. Unlike people in a real-life cocktail party, participants are brought virtually to a space, as illustrated in FIG. 8. [0091]-[0094]; [0147]; [0103]-[0104];[0152]-[0154]; [0161] communications system 100 may enable multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth. For example, the communications systems 100 may employ one or more channel access methods;  [0185]-[0186]; examiner notes explicit teaching of a virtual conference environment and real time (i.e., live) camera capture with audio for virtual conference/cocktail party-type interaction).


Regarding dependent claim 9, Valli et al. teach:

9.    The system of claim 1, wherein the ad hoc communication channel is enabled through the at least one cloud server computer or as a P2P communication channel (Valli, FIGS. 6-8, 21; [0051]-[0054]; [0070]-[0071] a user may have spatially faithful viewpoints only to his or her closest neighbors, captured inside and together with their backgrounds; [0076] a reconstruction and perspective processor 730 combines received calibrated sets of depth and texture into a 3D reconstruction of the local space in real world scale, specifies an origin for the local space either by a rule or by user interaction, specifies an orientation for the local space either by a rule (e.g., compass North) or by user interaction, and sets the local coordinate system using the derived/given origin and orientation, and the real-world scale.  The background around the local user may be removed and made transparent; [0073]-[0076] cloud servers,  [0106] For some embodiments, each remote user is captured by a virtual camera (using the formed 3D reconstruction) and displayed to local users (by showing views 2′ through 7′ on his or her AR glasses). The background may be a local users environment or another environment chosen by the local user. For FIG. 11, a number in a box without an apostrophe indicates a user is local to that meeting site. A number in a box with an apostrophe indicates an image of that user is used at that meeting site. The large circles in FIG. 11 indicate a physical view of a meeting site. The long lines connecting two squares in FIG. 11 are examples of connections between virtual cameras and displays (for users 1 and 3 for the example connections shown in FIG. 11), although, for example, any server-based or peer-to-peer delivery may be used.).


Regarding Independent claim 10, Valli et al. teach:

10.    A method enabling ad hoc virtual communications between user graphical representations, comprising: providing a virtual environment in memory of one or more cloud server computers comprising at least one processor; detecting two or more client devices accessing the at least one virtual environment through corresponding graphical representations, wherein the client devices are connected to the one or more cloud server computers via a network (Valli, FIGS. 6-8, 21;  [0064] telepresence systems … mobility to include users' ability to move around and to move and orient renderings of their locally captured spaces with respect to other participants. [0073]-[0076] cloud servers, display tools 604, 606, 608, 610, system diagram 700, processor 730; [0080]; [0175] memory 2230/2232 … include a processor operative to perform instructions stored in a non-transitory computer-readable medium); and

responsive to at least one user graphical representation approaching another user graphical representation, opening up an ad hoc communication channel,.
(Valli, FIGS. 6-8, 21; [0051]-[0054] 3D virtual worlds; [0063]-[0066] real-time captured depth sensor data (color plus depth) may be bigger than video feeds from a video camera .. enable proximity-based interactions (triggered by distances and/or directions between users or spaces), and is expanded by virtual 3D-modeled environments, 3D objects, and other digital information. [0070]-[0078] FIG. 5A shows view lines of cameras 504, 506, 508, 510, 512, 514, 516, 518 for capturing a user 502. Individual viewpoints are formed by capturing each user by an omni-camera setup (which captures views of a user from all directions around a user) and providing the views from respective directions. FIG. 5B is a schematic perspective view illustrating an example square capture environment 550 with 8 cameras according to some embodiments ... virtual conference environment; [0072] A camera capture setup defines the position of each local user. For some systems, a user is able to move together with the captured scene inside a tessellated virtual geometry; [0073] FIG. 6 is a system diagram illustrating an creating a virtual geometry for user interaction. Systems and methods disclosed herein may be implemented as a decentralized application where tools to manage a virtual constellation (or geometry) with user representations 602 may be implemented in cloud servers, and user capture and display tools 604, 606, 608, 610 may be implemented at each local site, with each user site connected to the cloud via a network.; [0076] a reconstruction and perspective processor 730 combines received calibrated sets of depth and texture into a 3D reconstruction of the local space in real world scale; [0090] Appearing in their virtual spatial positions, users are able to virtually visit and directionally view (up to 360°) participating sites. Conferencing supports a virtual cocktail party-type of interaction over network. Unlike people in a real-life cocktail party, participants are brought virtually to a space, as illustrated in FIG. 8. [0091]-[0094]; [0137] Spatial 2D resolution may be reduced approximately proportionally to the inverse of the squared distance (without angular resolution or perceived accuracy being changed). Users located beyond a practical maximum distance (or radius) may not be shown or connected to a local user;  [0147]; [0103]-[0104];[0152]-[0154]; [0161] communications system 100 may enable multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth. For example, the communications systems 100 may employ one or more channel access methods;  [0185]-[0186]; examiner notes explicit teaching of a virtual conference environment and real time (i.e., live) camera capture and channel access methods).

wherein the opening of the ad hoc communication channel is performed based on distance (there may be a practical maximum distance (radius) around each participant, after which those users further away are not connected or shown (similar to situations in the real world)) ([0128]), position, and orientation between the at least one user graphical representation and the other user graphical representation approached by the at least one user graphical representation (If users focus on some of the remote participants, they may focus on respective audio sources.  A system may detect user focus from a users facial direction, and use the detected user focus for controlling other video and/or audio sources.  This method may be used, for example, to support two party side talks during group conversations) ([0140]).

Valli does not explicitly disclose wherein the ad hoc communication channel is a private communication channel and is performed based on privacy settings.

However, Van Wie discloses wherein the ad hoc communication channel is a private communication channel and is performed based on privacy settings ([0110]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Valli. One would have been motivated to do so in order to improve method for securely interfacing with virtual communication environments.


Regarding dependent claim 11, Valli et al. teach:

11.    The method of claim 10, further comprising detecting and assessing one or more of a distance, position and orientation between the user graphical representations, or current availability status, privacy settings, or status configuration for the ad hoc communications, or a combination thereof, before opening the ad hoc communication channel. (Valli, FIGS. 6-8, 21; [0051]-[0054] 3D virtual worlds; [0063]-[0066] real-time captured depth sensor data (color plus depth) may be bigger than video feeds from a video camera; [0070]-[0078] FIG. 5A shows view lines of cameras 504, 506, 508, 510, 512, 514, 516, 518 for capturing a user 502. Individual viewpoints are formed by capturing each user by an omni-camera setup (which captures views of a user from all directions around a user) and providing the views from respective directions. FIG. 5B is a schematic perspective view illustrating an example square capture environment 550 with 8 cameras according to some embodiments ... virtual conference environment; [0072] A camera capture setup defines the position of each local user. For some systems, a user is able to move together with the captured scene inside a tessellated virtual geometry; [0073] FIG. 6 is a system diagram illustrating an example set of interfaces for representing users in a virtual geometry according to some embodiments. FIG. 6 shows a system 600 for creating a virtual geometry for user interaction. Systems and methods disclosed herein may be implemented as a decentralized application where tools to manage a virtual constellation (or geometry) with user representations 602 may be implemented in cloud servers, and user capture and display tools 604, 606, 608, 610 may be implemented at each local site, with each user site connected to the cloud via a network; [0076] a reconstruction and perspective processor 730 combines received calibrated sets of depth and texture into a 3D reconstruction of the local space in real world scale, specifies an origin for the local space either by a rule or by user interaction, specifies an orientation for the local space either by a rule (e.g., compass North) or by user interaction, and sets the local coordinate system using the derived/given origin and orientation, and the real-world scale.  The background around the local user may be removed and made transparent;  [0090] Appearing in their virtual spatial positions, users are able to virtually visit and directionally view (up to 360°) participating sites. Conferencing supports a virtual cocktail party-type of interaction over network. Unlike people in a real-life cocktail party, participants are brought virtually to a space, as illustrated in FIG. 8. [0091]-[0094]; [0147]; [0103]-[0104]; [0137] Spatial 2D resolution may be reduced approximately proportionally to the inverse of the squared distance (without angular resolution or perceived accuracy being changed). Users located beyond a practical maximum distance (or radius) may not be shown or connected to a local user; [0152]-[0154]; [0161] communications system 100 may enable multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth. For example, the communications systems 100 may employ one or more channel access methods;  [0185]-[0186]; examiner notes explicit teaching of a virtual conference environment and real time (i.e., live) camera capture and, e.g., whether or not user is shown may be deemed current availability/status as being, e.g., within the practical distance). 


Regarding dependent claim 12, Valli et al. teach:

12.    The method of claim 10 wherein the ad hoc conversation is performed at a place within the virtual environment where both user graphical representations are located (Valli, FIGS. 6-8, 21; [0051]-[0054] 3D virtual worlds; [0063]-[0066] real-time captured depth sensor data (color plus depth) may be bigger than video feeds from a video camera; [0070]-[0078] FIG. 5A shows view lines of cameras 504, 506, 508, 510, 512, 514, 516, 518 for capturing a user 502. Individual viewpoints are formed by capturing each user by an omni-camera setup (which captures views of a user from all directions around a user) and providing the views from respective directions. FIG. 5B is a schematic perspective view illustrating an example square capture environment 550 with 8 cameras according to some embodiments ... virtual conference environment; [0072] A camera capture setup defines the position of each local user. For some systems, a user is able to move together with the captured scene inside a tessellated virtual geometry; [0073] FIG. 6 is a system diagram illustrating an example set of interfaces for representing users in a virtual geometry according to some embodiments. FIG. 6 shows a system 600 for creating a virtual geometry for user interaction. Systems and methods disclosed herein may be implemented as a decentralized application where tools to manage a virtual constellation (or geometry) with user representations 602 may be implemented in cloud servers, and user capture and display tools 604, 606, 608, 610 may be implemented at each local site, with each user site connected to the cloud via a network.; [0076] a reconstruction and perspective processor 730 combines received calibrated sets of depth and texture into a 3D reconstruction of the local space in real world scale; [0090] Appearing in their virtual spatial positions, users are able to virtually visit and directionally view (up to 360°) participating sites. Conferencing supports a virtual cocktail party-type of interaction over network. Unlike people in a real-life cocktail party, participants are brought virtually to a space, as illustrated in FIG. 8. [0091]-[0094]; [0137] Spatial 2D resolution may be reduced approximately proportionally to the inverse of the squared distance (without angular resolution or perceived accuracy being changed). Users located beyond a practical maximum distance (or radius) may not be shown or connected to a local user; [0147]; [0103]-[0104];[0152]-[0154]; [0161] communications system 100 may enable multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth. For example, the communications systems 100 may employ one or more channel access methods;  [0185]-[0186]; examiner notes explicit teaching of a virtual conference environment and real time (i.e., live) camera capture and explicit teaching of displaying participants within a practical minimum distance/radius connected to a local user).


Regarding dependent claim 13, Valli et al. teach:

13.    The method of claim 10, wherein the ad hoc conversation is performed using a current viewing perspective in the virtual environment (Valli, FIGS. 6-8, 21; [0051]-[0054] 3D virtual worlds; [0063]-[0066] real-time captured depth sensor data (color plus depth) may be bigger than video feeds from a video camera; [0070]-[0078] FIG. 5A shows view lines of cameras 504, 506, 508, 510, 512, 514, 516, 518 for capturing a user 502. Individual viewpoints are formed by capturing each user by an omni-camera setup (which captures views of a user from all directions around a user) and providing the views from respective directions. FIG. 5B is a schematic perspective view illustrating an example square capture environment 550 with 8 cameras according to some embodiments ... virtual conference environment; [0072] A camera capture setup defines the position of each local user. For some systems, a user is able to move together with the captured scene inside a tessellated virtual geometry; [0073] FIG. 6 is a system diagram illustrating an example set of interfaces for representing users in a virtual geometry according to some embodiments. FIG. 6 shows a system 600 for creating a virtual geometry for user interaction. Systems and methods disclosed herein may be implemented as a decentralized application where tools to manage a virtual constellation (or geometry) with user representations 602 may be implemented in cloud servers, and user capture and display tools 604, 606, 608, 610 may be implemented at each local site, with each user site connected to the cloud via a network.; [0076] a reconstruction and perspective processor 730 combines received calibrated sets of depth and texture into a 3D reconstruction of the local space in real world scale; [0090] Appearing in their virtual spatial positions, users are able to virtually visit and directionally view (up to 360°) participating sites. Conferencing supports a virtual cocktail party-type of interaction over network. Unlike people in a real-life cocktail party, participants are brought virtually to a space, as illustrated in FIG. 8. [0091]-[0094]; [0147]; [0103]-[0104];[0152]-[0137], [0154]; [0161]; [0185]-[0186]; examiner notes explicit teaching of a virtual conference environment and real time (i.e., live) camera capture and ‘visual visit’ in virtual conference environment).

Regarding dependent claim 14, Valli et al. teach:

14.    The method of claim 10, further comprising enabling an optional change of viewing perspective, location, or combinations thereof within the same or another connected virtual environment where the ad hoc conversation can take place. (Valli, FIGS. 6-8, 21; [0051]-[0054] 3D virtual worlds; [0063]-[0066] real-time captured depth sensor data (color plus depth) may be bigger than video feeds from a video camera; [0070]-[0078] FIG. 5A shows view lines of cameras 504, 506, 508, 510, 512, 514, 516, 518 for capturing a user 502. Individual viewpoints are formed by capturing each user by an omni-camera setup (which captures views of a user from all directions around a user) and providing the views from respective directions. FIG. 5B is a schematic perspective view illustrating an example square capture environment 550 with 8 cameras according to some embodiments ... virtual conference environment; [0072] A camera capture setup defines the position of each local user. For some systems, a creating a virtual geometry for user interaction. Systems and methods disclosed herein may be implemented as a decentralized application where tools to manage a virtual constellation (or geometry) with user representations 602 may be implemented in cloud servers, and user capture and display tools 604, 606, 608, 610 may be implemented at each local site, with each user site connected to the cloud via a network.; [0076] a reconstruction and perspective processor 730 combines received calibrated sets of depth and texture into a 3D reconstruction of the local space in real world scale; [0090] Appearing in their virtual spatial positions, users are able to virtually visit and directionally view (up to 360°) participating sites. Conferencing supports a virtual cocktail party-type of interaction over network. Unlike people in a real-life cocktail party, participants are brought virtually to a space, as illustrated in FIG. 8. [0091]-[0094]; [0137],[0147]; [0103]-[0104];[0152]-[0154]; [0161] communications system 100 may enable multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth. For example, the communications systems 100 may employ one or more channel access methods;  [0185]-[0186]; examiner notes explicit teaching of a virtual conference environment and channel access methods and tools for managing virtual constellation geometry with an ability to provide views from respective directions).


Regarding dependent claim 16, Valli et al. teach:

16.    The method of claim 10, wherein the ad hoc conversation comprises sending and receiving real-time audio and video. (Valli, FIGS. 6-8, 21; [0010] audio signal from a first user; [0051]-[0054] 3D virtual worlds; [0063]-[0066] real-time captured depth sensor data (color plus depth) may be bigger than video feeds from a video camera; [0070]-[0079] FIG. 5A shows view lines of cameras 504, 506, 508, 510, 512, 514, 516, 518 for capturing a user 502. Individual viewpoints are formed by capturing each user by an omni-camera setup (which captures views of a user from all directions around a user) and providing the views from respective directions. FIG. 5B is a schematic perspective view illustrating an example square capture environment 550 with 8 cameras according to some embodiments ... virtual conference environment; 360° panorama video (as well as spatial audio). A display (which may be AR/VR glasses) 722 displays spatially-oriented viewpoints to a chosen space with other users and displays menus and data 752 for user interaction and application control. [0072] A camera capture setup defines the position of each local user. For some systems, a user is able to move together with the captured scene inside a tessellated virtual geometry; [0073] FIG. 6 is a system diagram illustrating an example set of interfaces for representing users in a virtual geometry according to some embodiments. FIG. 6 shows a system 600 for creating a virtual geometry for user interaction. Systems and methods disclosed herein may be implemented as a decentralized application where tools to manage a virtual constellation (or geometry) with user representations 602 may be implemented in cloud servers, and user capture and display tools 604, 606, 608, 610 may be implemented at each local site, with each user site connected to the cloud via a network; [0076] a reconstruction and perspective processor 730 combines received calibrated sets of depth and texture into a 3D reconstruction of the local space in real world scale; [0090] Appearing in their virtual spatial positions, users are able to virtually visit and directionally view (up to 360°) participating sites. Conferencing supports a virtual cocktail party-type of interaction over network. Unlike people in a real-life cocktail party, participants are brought virtually to a space, as illustrated in FIG. 8. [0091]-[0094]; [0147]; [0103]-[0104];[0152]-[0154]; [0161] communications system 100 may enable multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth. For example, the communications systems 100 may employ one or more channel access methods;  [0185]-[0186]; examiner notes explicit teaching of a virtual conference environment and real time (i.e., live) camera capture with audio for virtual conference/cocktail party-type interaction).


Regarding Independent claim 18, Valli et al. teach:

18.    A computer readable medium having stored thereon instructions configured to cause at least one server computer comprising a processor and memory to perform steps comprising: providing a virtual environment; (Valli, FIGS. 6-8, 21;  [0064] telepresence systems … mobility to include users' ability to move around and to move and orient renderings of their locally captured spaces with respect to other participants. [0073]-[0076] cloud servers, display tools 604, 606, 608, 610, system diagram 700, processor 730; [0080]; [0175] memory 2230/2232 … include a processor operative to perform instructions stored in a non-transitory computer-readable medium);

detecting one or more client devices accessing the at least one virtual environment through a user graphical representation, wherein the client devices are connected to the one or more cloud server computers via a network; and responsive to at least one user graphical representation approaching another user graphical representation, opening up an ad hoc communication channel, (Valli, FIGS. 6-8, 21; [0051]-[0054] 3D virtual worlds; [0063]-[0066] real-time captured depth sensor data (color plus depth) may be bigger than video feeds from a video camera; [0070]-[0078] FIG. 5A shows view lines of cameras 504, 506, 508, 510, 512, 514, 516, 518 for capturing a user 502. Individual viewpoints are formed by capturing each user by an omni-camera setup (which captures views of a user from all directions around a user) and providing the views from respective directions. FIG. 5B is a schematic perspective view illustrating an example square capture environment 550 with 8 cameras according to some embodiments ... virtual conference environment; [0072] A camera capture setup defines the position of each local user. For some systems, a user is able to move together with the captured scene inside a tessellated virtual geometry; [0073] FIG. 6 is a system diagram illustrating an example set of interfaces for representing users in a virtual geometry according to some embodiments. FIG. 6 shows a system 600 for creating a virtual geometry for user interaction. Systems and methods disclosed herein may be implemented as a decentralized application where tools to manage a virtual constellation (or geometry) with user representations 602 may be implemented in cloud servers, and user capture and display tools 604, 606, 608, 610 may be implemented at each local site, with each user site connected to the cloud via a network.; [0076] a reconstruction and perspective processor 730 combines received calibrated sets of depth and texture into a 3D reconstruction of the local space in real world scale; [0090] Appearing in their virtual spatial positions, users are able to virtually visit and directionally view (up to 360°) participating sites. Conferencing supports a virtual cocktail party-type of interaction over network. Unlike people in a real-life cocktail party, participants are brought virtually to a space, as illustrated in FIG. 8. [0091]-[0094]; [0147]; [0103]-[0104];[0152]-[0154]; [0161] communications system 100 may enable multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth. For example, the communications systems 100 may employ one or more channel access methods;  [0185]-[0186]; examiner notes explicit teaching of a virtual conference environment and real time (i.e., live) camera capture and channel access methods).

wherein the opening of the ad hoc communication channel is performed based on distance (there may be a practical maximum distance (radius) around each participant, after which those users further away are not connected or shown (similar to situations in the real world)) ([0128]), position, and orientation between the at least one user graphical representation and the other user graphical representation approached by the at least one user graphical representation (If users focus on some of the remote participants, they may focus on respective audio sources.  A system may detect user focus from a users facial direction, and use the detected user focus for controlling other video and/or audio sources.  This method may be used, for example, to support two party side talks during group conversations) ([0140]).

Valli does not explicitly disclose wherein the ad hoc communication channel is a private communication channel and is performed based on privacy settings.

However, Van Wie discloses wherein the ad hoc communication channel is a private communication channel and is performed based on privacy settings ([0110]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Valli. One would have been motivated to do so in order to improve method for securely interfacing with virtual communication environments.

Regarding dependent claim 19, Valli et al. teach:

19.    The computer readable medium of claim 18, wherein the opening of the ad hoc communication channel is based at least in part on one or more of a spatial relationship between the user graphical representations, or current availability status, or privacy settings, or a combination thereof. (Valli, FIGS. 6-8, 21; [0051]-[0054] 3D virtual worlds; [0063]-[0066] real-time captured depth sensor data (color plus depth) may be bigger than video feeds from a video camera; [0070]-[0078] FIG. 5A shows view lines of cameras 504, 506, 508, 510, 512, 514, 516, 518 for capturing a user 502. Individual viewpoints are formed by capturing each user by an omni-camera setup (which captures views of a user from all directions around a user) and providing the views from respective directions. FIG. 5B is a schematic perspective view illustrating an example square capture environment 550 with 8 cameras according to some embodiments ... virtual conference environment; [0072] A camera capture setup defines the position of each local user. For some systems, a user is able to move together with the captured scene inside a tessellated virtual geometry; [0073] FIG. 6 is a system diagram illustrating an example set of interfaces for representing users in a virtual geometry according to some embodiments. FIG. 6 shows a system 600 for creating a virtual geometry for user interaction. Systems and methods disclosed herein may be implemented as a decentralized application where tools to manage a virtual constellation (or geometry) with user representations 602 may be implemented in cloud servers, and user capture and display tools 604, 606, 608, 610 may be implemented at each local site, with each user site connected to the cloud via a network.; [0076] a reconstruction and perspective processor 730 combines received calibrated sets of depth and texture into a 3D reconstruction of the local space in real world scale; [0090] Appearing in their virtual spatial positions, users are able to virtually visit and directionally view (up to 360°) participating sites. Conferencing supports a virtual cocktail party-type of interaction over network. Unlike people in a real-life cocktail party, participants are brought virtually to a space, as illustrated in FIG. 8. [0091]-[0094]; [0147]; [0103]-[0104]; [0137] Spatial 2D resolution may be reduced approximately proportionally to the inverse of the squared distance (without angular resolution or perceived accuracy being changed). Users located beyond a practical maximum distance (or radius) may not be shown or connected to a local user; [0152]-[0154]; [0161] communications system 100 may enable multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth. For example, the communications systems 100 may employ one or more channel access methods;  [0185]-[0186]; examiner notes explicit teaching of a virtual conference environment and real time (i.e., live) camera capture and, e.g., whether or not user is shown may be deemed current availability/status as being, e.g., within the practical distance).



Claims 6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable US 20200099891 to Valli in view of Van Wie et al. (US 2016/0342303) and further in view of US 2022/0005275 Atlas et al.

Regarding dependent claim 6, Valli et al. teach:

6.    The system of claim 1, while Valli et al. teach cloud servers computing environment but fail to explicitly disclose wherein the one or more cloud server computers are further configured to generate visual feedback in the virtual environment signaling that an ad hoc communication is possible.
However, Atlas discloses wherein the one or more cloud server computers are further configured to generate visual feedback in the virtual environment signaling that an ad hoc communication is possible (the act 906 can involve providing, for display within the extended-reality lobby window 
graphical user interface element displayed on the first extended-reality device, an animated visual representation of the co-user based on the connection between the user and the co-user) ([0152])… (the extended-reality communication system 106 provides the animated visual representation of the co-user for display within the extended-reality lobby window graphical user interface element displayed on the first extended-reality device to communicate a first option to send a message to the co-user and a second option to speak with the co-user; and receives a user selection of the second option to speak with the co-user. Accordingly, the extended-reality communication system 106 can generate and send the invitation to join the extended-reality communication session in response to the user selection of the second option) ([0158]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Valli. One would have been motivated to do so to alleviate the often-required significant amounts of computing resources to process and respond to the user interactions.

Claims 15 and 20 represent the method and medium of claim 6 respectively and are rejected along the same rationale.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable US 20200099891 to Valli in view of Van Wie et al. (US 2016/0342303) and further in view of CN 106027679 A to Cao

Regarding dependent claim 8, while Valli et al. teach various channel access methods for establishing virtual conference environments enabling communication between users and such an environment inherently requires an invitation/acceptance or request/acknowledgment of some sort (Valli, FIGS. 6-8, 21; [0070]-[0079]) within the bri of the current claim language, but Valli may fail to explicitly teach an accepted invitation.   Cao teaches:   wherein the one or more cloud server computers are further configured to open the ad hoc communication channel in response to an accepted invitation (Cao, pg. 2, bottom half, pg. 9, top half … desktop virtual machines, pg. 18, bottom half … the user accepts the invitation, B, C, terminal respectively establishes media channel with the conference server, for sending the local audio and video data and receiving the media data sent by the other participant service, the fifth step, cloud agent of each user to the terminal display module presented by each media channel to send out control message to notify each terminal agent starting picture displaying video conference, the conference server uniformly processing media data from each terminal).

Valli pertains to systems and methods for managing user positions in a shared virtual geometry and providing a spatially faithful system (Valli, Abstract) and Valli teaches different features, applied in the 


Regarding dependent claim 17, while Valli et al. teach various channel access methods for establishing virtual conference environments enabling communication between users and such an environment inherently requires an invitation/acceptance or request/acknowledgment of some sort (Valli, FIGS. 6-8, 21; [0070]-[0079]) within the bri of the current claim language, but Valli may fail to explicitly teach an accepted invitation.   Cao teaches:  wherein the one or more cloud server computers are further configured to open the ad hoc communication channel in response to an accepted invitation (Cao, pg. 2, bottom half, pg. 9, top half … desktop virtual machines, pg. 18, bottom half … the user accepts the invitation, B, C, terminal respectively establishes media channel with the conference server, for sending the local audio and video data and receiving the media data sent by the other participant service, the fifth step, cloud agent of each user to the terminal display module presented by each media channel to send out control message to notify each terminal agent starting picture displaying video conference, the conference server uniformly processing media data from each terminal).

Valli pertains to systems and methods for managing user positions in a shared virtual geometry and providing a spatially faithful system (Valli, Abstract) and Valli teaches different features, applied in the mapping above, in relation to different exemplary embodiments.  Cao teaches systems and methods for video conferencing including a cloud desktop terminal to help enable high security, low terminal cost, flexible deployment and fast issue speed for media communication/video conferencing (pg. 2). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of the various exemplary embodiments before them to explicitly modify the combination of features set forth in Valli to explicitly include to tailor to the needs and goals at hand and to make the system as useful as possible according to preferences, etc. for users (Valli, [0211]) and as, in a real world conference/cocktail party, if someone walked up to another to initiate a conversation, the other person(s) would have accept and respond and/or enter the conversation.


Response to Arguments
Applicant’s arguments and amendments filed on 02/22/2022 have been fully considered but are moot in light of new ground of rejection(s).

Conclusion
The entire reference(s) is/are to be considered to provide disclosure relating to the claimed invention.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.

/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171